internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-118538-98 date date legend stockholder distributing distributing controlled distribution distribution corporation a corporation b corporation c_corporation d corporation e corporation f corporation g corporation h corporation i corporation j corporation k state s date date date date date l m n o s t u v z business x business y consultant p q1 q2 dear we respond to your letter dated date in which you requested rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date and date specifically you requested rulings under sec_355 of the internal_revenue_code the facts submitted are as follows distributing is a state s_corporation incorporated in date that has been actively and directly engaged through its employees in business x for at least the past years additionally distributing is also a holding_company for other corporations which collectively conduct business x and business y distributing is a state s closely held holding corporation incorporated on date which is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is engaged in business x and business y through its stock ownership in distributing corporation g and corporation h distributing 2’s capital structure consists of common_stock and two series of preferred_stock series a and series b all of the series a and series b preferred_stock are held by the same person stockholder controlled is a state s_corporation created on date in anticipation of the distribution of controlled in the proposed transaction currently controlled is not engaged in any activities controlled’s capital structure consists of common_stock all of which is owned by distributing controlled is authorized to issue two series of preferred_stock but does not have any preferred_stock outstanding corporation a is a wholly owned subsidiary of distributing corporation a has been directly and actively engaged through its employees in business y for at least the past years corporation b is a wholly owned subsidiary of distributing corporation b has been directly and actively engaged through corporation a’s employees in business y for at least the past years the appropriate amount of corporation a’s employees’ compensation is provided by corporation b based on the percentage of time devoted to corporation b’s business corporation c is a wholly owned subsidiary of distributing corporation c has been directly and actively engaged through corporation a’s employees in business y for at least the past years the appropriate amount of corporation a’s employees’ compensation is provided by corporation c based on the percentage of time devoted to corporation c’s business corporation d is a wholly owned subsidiary of distributing corporation d is engaged in business y corporation e is a holding corporation that wholly owns several subsidiaries which conduct business y currently distributing owns l of corporation e’ s stock the remaining m of corporation e’s stock is held by unrelated public shareholders as well as some corporation e employees corporation f is engaged in business y currently corporation e owns a n interest in corporation f and corporation i owns a v interest in corporation f corporation g is engaged in business x distributing transferred a o interest in corporation g to distributing and distributing transferred that stock interest to corporation i on date corporation h is engaged in business x distributing transferred all of the stock of corporation h to distributing and distributing transferred that stock interest to corporation i on date corporation i is a wholly owned subsidiary of distributing corporation i is engaged in business x corporation j is engaged in business x currently corporation i owns a s interest in corporation j distributing 2’s management has determined that to compete in the growing business y marketplace it needs to upgrade and expand business y beyond its present status accordingly additional capital is needed such capital will be raised by equity and debt financing because debt financing is the cheaper of the two distributing prefers to raise the needed capital through debt to the full extent possible however the existing equity_base limits the amount of debt financing which may be acquired as a result additional equity_capital must be raised before additional capital in the form of debt can be raised distributing has been advised by consultant that it would be more successful in obtaining the additional equity_capital and achieve a higher per-share value by making a public offering of stock concentrated on a single business which business consultant advises is business y accordingly distributing proposes to raise the equity_capital by spinning-off the business y corporations and for that purpose has separated the business y corporations from the business x corporations after the spin off controlled will make a public offer of its stock in order to complete the spin-off of business y’s corporations the following steps have been completed or will be completed the transaction on date distributing acquired t of corporation e’ stock distributing then contributed such stock to its wholly owned subsidiary distributing in constructive exchange for additional distributing stock corporation i dividended u of corporation e’s stock to its parent distributing distributing created a new wholly-owned subsidiary controlled distributing will contribute the stock of corporation h and corporation g to distributing in constructive exchange for additional stock of distributing distributing will then contribute the stock of corporation h and corporation g to corporation i in constructive exchange for additional stock of corporation i on date corporation i will dividend its v ownership_interest in corporation f to distributing and distributing will transfer its ownership holdings in corporation a corporation b corporation c_corporation d corporation e and corporation f to controlled in exchange for stock of controlled under this exchange controlled will transfer p shares of common_stock and two series of preferred_stock in the amount of q1 shares of series a and q2 shares of series b controlled will transfer its ownership holding in corporation d to its wholly owned subsidiary_corporation c and its ownership holdings in corporation e and corporation f to its wholly owned subsidiary_corporation b in constructive exchange for stock of those entities distributing will distribute the stock of controlled to its sole shareholder distributing distributing will distribute pro-rata the common_stock of controlled to the distributing common shareholders all of the controlled series a and series b preferred_stock will be distributed to the same person stockholder who owned all of the distributing series a and series b preferred_stock controlled will make a public offering of its stock within one year of the distributions but the purchasers of the stock will hold no more than of the controlled stock it is possible that in step above some or all of corporation e’s unrelated public shareholders and possibly some corporate e’s employee-shareholders will join with distributing and transfer their stock in corporation e to controlled in exchange for controlled stock nevertheless even if all of the unrelated public shareholders and corporation e employee-shareholders participate in the exchange described in step distributing will hold no less than an z interest in controlled_corporation i may possibly provide certain legal accounting and management consulting services to entities in the controlled_group for a limited period after the distributions however if such services are provided it is expected that the amounts expended by entities in the controlled_group for services rendered by corporation i would be approximately to percent of the total operating_expenses of the controlled_group furthermore it is expected that any such services would be terminated within a to month period following the distributions corporations a and b will provide local_telephone_service to continuing members of the distributing group after the distributions of controlled_corporation c will continue to provide service to the distributing group after the distributions of controlled distributing will provide services to member of the controlled_group after the distributions of controlled corporations j and k may provide services to members of the controlled_group after the distributions of controlled the following representations have been made in connection with the proposed transaction a no part of the consideration to be distributed by distributing and distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing and distributing in connection with the distributions controlled will issue stock_options to purchase controlled shares to persons who hold isos and non qualified_stock_options to purchase distributing shares in substitution for a portion of the options now held by those persons the terms of the options will depend on the relative fair market values of controlled and distributing at the time of the distributions and the original option exercise price the remaining options in distributing will be adjusted in exercise price to reflect the distributions b the years of financial information submitted on behalf of distributing and corporation a corporation b and corporation c are representative of those corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted c immediately after the distributions at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 d immediately after the distributions at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 e following distribution distributing and controlled through its controlled corporations will each continue the active_conduct of their respective businesses independently and with separate employees f following distribution distributing through distributing and controlled through its controlled corporations will each continue the active_conduct of their respective businesses independently and with separate employees g the distribution of the stock of the controlled_corporation is carried out for the following corporate business_purpose to facilitate a stock offering by controlled the distribution of the stock of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose h except for the disposition of controlled stock pursuant to distribution there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution i there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after distribution j there is no plan or intention by either distributing distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution or distribution other than through stock purchases meeting the requirements of b of revproc_96_30 and other than that it is possible that distributing will utilize excess cash to purchase small amounts of outstanding distributing stock from distributing shareholders who do not own within the meaning of sec_318 or more of the distributing stock k there is no plan or intention to liquidate distributing distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution or distribution except in the ordinary course of business l no intercorporate debt will exist between distributing or distributing and controlled at the time of or subsequent to distribution or distribution m immediately before distribution and distribution items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company regulations further any distributing and distributing excess_loss_account that may exist with respect to the controlled stock will be included in income immediately before distribution and distribution n payments made in connection with all continuing transactions between distributing or distributing and controlled and entities in their respective groups will be at fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm’s length o no two parties to distribution and distribution are investment companies as defined in sec_368 and iv p distribution is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled q distribution is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled r immediately after the distributions no person will hold disqualified_stock in distributing or controlled which constitutes a percent or greater interest in such corporations within the meaning of section sec_355 s distributing represents that at least percent of the gross assets of distributing corporation a corporation b and corporation c are used in an active trade_or_business t none of the shares of controlled series a preferred_stock and controlled series b preferred to be distributed in the distributions is non-qualified preferred_stock because it holds none of the attributes stated in code sec_351 based solely on the facts submitted and the representations made above it is held as follows as to distribution no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in actual and constructive exchange for controlled stock as described above sec_351 no gain_or_loss will be recognized by controlled upon the receipt of assets in actual and constructive exchange for controlled stock described above sec_1032 controlled’s basis in the assets received from distributing will be the same as the basis of such assets on the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for the assets received from distributing includes the holding_period distributing had in such assets sec_1223 no gain_or_loss will be recognized by controlled upon the transfer of assets by controlled to corporations b and c in actual or constructive exchange for stock of corporations b and c as described above sec_351 no gain_or_loss will be recognized by corporations b and c upon the receipt of assets in actual or constructive exchange for stock of corporations b and c as described above sec_1032 corporation b’s and c’s basis in the assets received from controlled will be the same as the basis of such assets in the hands of controlled immediately prior to the transfer sec_362 corporation b’s and c’s holding_period for the assets received from controlled includes the holding_period controlled had in such assets sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock to its shareholder sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholder of distributing upon the receipt of the stock of controlled code sec_355 the basis of the controlled and distributing stock in the hands of distributing 1's shareholder distributing will be the same as the basis of distributing 1's stock held immediately before distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations code sec_358 the holding_period of the stock of controlled received by the distributing shareholder distributing will include the holding_period of distributing 1's stock with respect to which distribution will be made provided that such stock is held as a capital_asset on the date of the exchange code sec_1223 as provided in code sec_312 a proper allocation of earnings_and_profits between distributing and controlled will be made sec_1_312-10 based solely on the facts submitted and the representations made above it is held as follows as to distribution no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock to its shareholders sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the stock of controlled code sec_355 the basis of the controlled and distributing stock in the hands of distributing 2's shareholders will be the same as the basis of distributing 2's stock held immediately before distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations code sec_358 the holding_period of the stock of controlled received by the distributing shareholders will include the holding_period of distributing 2’s stock with respect to which distribution will be made provided that such stock is held as a capital_asset on the date of the exchange code sec_1223 as provided in code sec_312 a proper allocation of earnings_and_profits between distributing and controlled will be made sec_1_312-10 it is further held that corporation i will realize gain upon distribution of its v ownership_interest in corporation f to distributing under code sec_311 this gain will be taken into account when such f corporation stock leaves the distributing group upon the distribution of controlled stock by distributing sec_1_1502-13 example a and c the basis of such corporate f stock will be its fmv at the time it is distributed from corporation i to distributing i see code sec_301 and sec_1_1502-13 example a the distribution of the corporation f stock to distributing i will not be included in distributing i’s income see sec_1_1502-13 and -13 f example b but will cause a reduction to the stock basis of distributing i in its corporation i stock to the extent of the fmv that corporation f stock sec_1_1502-32 -13 f ii and -13 f example b corporation i will realize gain upon distribution of its u ownership_interest in corporation e to distributing i under code sec_311 this gain will be taken into account when such e corporation stock leaves the distributing group upon the distribution of controlled stock by distributing sec_1_1502-13 example a and c the basis of such corporation e stock will be its fmv at the time it is distributed form corporation to distributing see code sec_301 and sec_1_1502-13 example a the distribution of the corporation e stock to distributing i will not be included in distributing i’s income see sec_1_1502-13 and -13 f example b but will cause a reduction to the stock basis of distributing i in its corporation i stock to the extent of the fmv of that corporation e stock sec_1_1502-32 -13 f ii and -13 f example b no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely assistant chief_counsel corporate by alfred bishop jr chief branch
